DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
A divisional application claims only subject matter directed to an invention that is independent and distinct from that claimed in the prior application, and names the inventor or at least one joint inventor named in the prior application. Applicant is claiming subject matter directed to an invention that is not independent and distinct from that claimed in the prior application, and names the inventor or at least one joint inventor named in the prior application are the same. 35 U.S.C. 121 recites:

35 U.S.C. 121   Divisional Applications.
[Editor Note: Applicable to any patent application filed on or after September 16, 2012. See pre-AIA  35 U.S.C. 121  for the law otherwise applicable.]
If two or more independent and distinct inventions are claimed in one application, the Director may require the application to be restricted to one of the inventions. If the other invention is made the subject of a divisional application which complies with the requirements of section 120  it shall be entitled to the benefit of the filing date of the original application. A patent issuing on an application with respect to which a requirement for restriction under this section has been made, or on an application filed as a result of such a requirement, shall not be used as a reference either in the Patent and Trademark Office or in the courts against a divisional application or against the original application or any patent issued on either of them, if the divisional application is filed before the issuance of the patent on the other application. The validity of a patent shall not be questioned for failure of the Director to require the application to be restricted to one invention.

Further, MPEP 804 Definition of Double Patenting recites:

There are generally two types of double patenting rejections. One is the "same invention" type double patenting rejection based on 35 U.S.C. 101  which states in the singular that an inventor "may obtain a patent." The second is the "nonstatutory-type" double patenting rejection based on a judicially created doctrine grounded in public policy and which is primarily intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinct from claims in a first patent.

The doctrine of nonstatutory double patenting also seeks to prevent the possibility of multiple suits against an accused infringer by different assignees of patents claiming patentably indistinct variations of the same invention. In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982). The submission of a terminal disclaimer in compliance with 37 CFR 1.321(c) or (d)  to overcome a double patenting rejection ensures that a patent owner with multiple patents claiming obvious variations of one invention retains all those patents or sells them as a group. Van Ornum, 686 F.2d at 944-45, 214 USPQ at 767.


The instant application with respect to which a requirement for restriction under this section has been made, or on an application filed as a result of such a requirement, shall be used as a reference either in the Patent and Trademark Office or in the courts against a divisional application or against the original application or any patent issued on either of them, because two or more independent and distinct inventions are not claimed between the parent application and the instant application.
This application discloses and claims only subject matter disclosed in prior application no 15/782,835, filed 10/12/2017, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11156313. Although the claims at issue are not identical, they are not patentably distinct from each other because cited claim 9 claims more than the rejected claim 1, thereby fully encompassing the subject matter of the rejected claim.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 17/485,336 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because cited claim 15 claims more than the rejected claim 1, thereby fully encompassing the subject matter of the rejected claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 17/862,380 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because cited claim 12 claims more than the rejected claim 1, thereby fully encompassing the subject matter of the rejected claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 17/862,367 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because cited claim 12 claims more than the rejected claim 1, thereby fully encompassing the subject matter of the rejected claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 17/862,321 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because cited claim 12claims more than the rejected claim 1, thereby fully encompassing the subject matter of the rejected claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “[t]he mechanical connector according to claim 9”; however, this is a circular reference. For this Office Action Only, the Examiner will assume that claims 2-12 depend from claim 1 and will interpret the claims according. Applicant should amend claims accordingly.
Claims 2 and 3 recite the limitation "assembly/disassembly fluid"; claim 10 recites “loaded sides”, “unloaded sides”, and “generatrix angle”.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5964486, Sinclair in view of US 2009/0288885, Johnson.
In regards to claim 1, in Figures 1-2 and paragraphs detailing said figures, Sinclair discloses a mechanical connector provided with threads on substantially matching frustoconical surfaces of a box (2) and a pin (1), said substantially matching frustoconical surfaces of said box (4a) and said pin (3a) extending essentially between two sets of nipple seals (12, 13), whereas one said set of said nipple seals is located near an end of said box and another said set of said nipple seals is located near an end of said pin and whereas each said set of said nipple seals incorporates axially engaging, substantially cylindrical surfaces with an outside surface and an inside surface of a male substantially cylindrical segment interacting radially through a mechanism of a hoop stress with substantially matching surfaces of a substantially cylindrical cavity; whereas said threads on said substantially matching essentially frustoconical surfaces of said box and said pin include at least one of: - an axisymmetric thread (5), - a left-handed thread, - a right-handed thread. Sinclair does not disclose a mechanical connector including a one or more set of dog-clutch teeth. Sinclair relates to improvements in pipe connectors particularly but not exclusively for use in the oil industry for connecting metal pipe sections of a pipe string, and Johnson relates a drive connection used for directional drilling. Johnson teaches a mechanical connector including a one or more set of dog-clutch teeth (32) so pipe ends can be rotated [0018]. It would have been obvious to one having ordinary skill in the art at the time of filing to provide a mechanical connector including a one or more set of dog-clutch teeth so pipe ends can be rotated, as taught by Johnson.
In regards to claim 5, Sinclair in view of Johnson disclose at least one of the box or the pin utilizes friction welding (product-by-process).
Note, a comparison of the recited process with the prior art process does NOT serve to resolve the issue concerning patentability of the product. In re Fressman, 489 F2d 742, 180 U.S.P.Q. 324 (CCPA 1974). Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable. In re Klug, 333 F2d 905, 142 U.S.P.Q. 161 (CCPA 1964). In an exparte case, product-by-process claims art not construed as being limited by the product formed by the specific process recited. In re Hirao et al., 535 F2d 67, 190 U.S.P.Q. 15, see footnote 3 (CCPA 1976).
In regards to claim 6, Sinclair in view of Johnson disclose at least one of the box or the pin is manufactured involving injection molding (product-by-process).
Note, a comparison of the recited process with the prior art process does NOT serve to resolve the issue concerning patentability of the product. In re Fressman, 489 F2d 742, 180 U.S.P.Q. 324 (CCPA 1974). Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable. In re Klug, 333 F2d 905, 142 U.S.P.Q. 161 (CCPA 1964). In an exparte case, product-by-process claims art not construed as being limited by the product formed by the specific process recited. In re Hirao et al., 535 F2d 67, 190 U.S.P.Q. 15, see footnote 3 (CCPA 1976).
In regards to claim 7, Sinclair in view of Johnson disclose at least one of the box or the pin is manufactured involving 3D printing (product-by-process).
Note, a comparison of the recited process with the prior art process does NOT serve to resolve the issue concerning patentability of the product. In re Fressman, 489 F2d 742, 180 U.S.P.Q. 324 (CCPA 1974). Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable. In re Klug, 333 F2d 905, 142 U.S.P.Q. 161 (CCPA 1964). In an exparte case, product-by-process claims art not construed as being limited by the product formed by the specific process recited. In re Hirao et al., 535 F2d 67, 190 U.S.P.Q. 15, see footnote 3 (CCPA 1976).
In regards to claim 8, Sinclair in view of Johnson disclose at least one of the box or the pin utilizes traditional welding fabrication (product-by-process).
Note, a comparison of the recited process with the prior art process does NOT serve to resolve the issue concerning patentability of the product. In re Fressman, 489 F2d 742, 180 U.S.P.Q. 324 (CCPA 1974). Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable. In re Klug, 333 F2d 905, 142 U.S.P.Q. 161 (CCPA 1964). In an exparte case, product-by-process claims art not construed as being limited by the product formed by the specific process recited. In re Hirao et al., 535 F2d 67, 190 U.S.P.Q. 15, see footnote 3 (CCPA 1976).
In regards to claim 9, Sinclair in view of Johnson disclose except for at least one of the box or the pin is made of at least one of: - a high strength steel, - or a corrosion resistant alloy, - or a titanium alloy, - or an aluminum alloy, - or a magnesium alloy, - or a nickel based alloy, - or a non-metallic material including a plastic material, - or at least one of said box or said pin utilizes at least one of a lining or a cladding or a weld overlay. . It would have been obvious to one having ordinary skill in the art at the time of filing to fabricate at least one of said box or said pin being made of at least one of: - a high strength steel, - or a corrosion resistant alloy, - or a titanium alloy, - or an aluminum alloy, - or a magnesium alloy, - or a nickel based alloy, - or a non-metallic material including a plastic material, - or at least one of said box or said pin utilizes at least one of a lining or a cladding or a weld overlay, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5964486, Sinclair in view of US 2009/0288885, Johnson and in further view of US 3811456, Bachmann et al
In regards to claim 2, Sinclair in view of Johnson disclose the claimed invention except for said mechanical connector including an assembly/disassembly fluid remaining essentially a solid seal. Bachmann et al teach an assembly/disassembly fluid (col. 3, line 47 through col. 4, line 17; and col. 5, lines 13-53) “to provide coatings for sealing and bonding threaded assemblies, but which are of much greater utility and acceptability because of major advances” (col. 2, lines 16-19). It would have been obvious to one having ordinary skill in the art at the time of filing to provide an assembly/disassembly fluid remaining essentially solid to provide coatings for sealing and bonding threaded assemblies, but which are of much greater utility and acceptability because of major advances, as taught by Bachmann et al.
In regards to claim 3, Sinclair in view of Johnson and in further view of Bachmann et al further disclose the assembly/disassembly fluid is metallic.
In regards to claim 4, Sinclair in view of Johnson and in further view of Bachmann et al further disclose the assembly/disassembly fluid is non-metallic.
Allowable Subject Matter
Claims 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/           Primary Examiner, Art Unit 3679                                                                                                                                                                                             
/Matthew Troutman/           Supervisory Patent Examiner, Art Unit 3679